UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 September 14, 2007 Date of Report (Date of earliest event reported) NEUROGEN CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18311 (Commission File Number) 22-2845714 (I.R.S. Employer Identification No.) 35 Northeast Industrial Road Branford, Connecticut 06405 (Address of principal executive offices) (Zip Code) (203) 488-8201 (Registrant's telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers The Board of Directors of Neurogen Corporation (“Neurogen”) has appointed Stephen R. Davis as President of Neurogen, effective immediately.Mr. Davis has been Executive Vice President of Neurogen since September 2001 and Chief Operating Officer since April 2005.Along with his appointment as President, Mr. Davis’ base salary under his existing Amended and Restated Employment Agreement will be increased to $375,000 and his target annual bonus will be 40%.As part of on-going succession planning by Neurogen’s Board, Mr. Davis has been designated as the eventual successor to Dr. William H. Koster, Neurogen’s Chief Executive Officer. Dr. Koster will continue in his role as CEO and as a member of Neurogen’s Board of Directors. Mr. Davis joined Neurogen in 1994 as Vice President of Finance and Chief Financial Officer. From 1990 through June 1994, Mr. Davis was employed by Milbank, Tweed, Hadley & McCloy LLP as a corporate and securities attorney.
